           Case 8:20-bk-03608-CPM     Doc 65-11    Filed 05/26/20   Page 1 of 4




                             Exhibit 9—March 25, 2020, Letter




DOCS_DE:228658.7 18037/004
            Case 8:20-bk-03608-CPM         Doc 65-11      Filed 05/26/20     Page 2 of 4




From the desk of
Jay Johns, President
Sent via email: nick_peters@earthlink.net

Nicholas Peters
Nicholas Peters Group

Re: Temporary Restaurant Closure

We are in receipt of your letter dated March 24, 2020, informing us that you have closed the
restaurants on the attached Exhibit A (“Restaurants”). We are not authorizing any permanent
closures at this time.

However, subject to reevaluation based on changing conditions within the market due to COVID-19
(a.k.a. “Coronavirus”), Franchisor 1 agrees to temporary closure starting on March 24, 2020 for up to
30 days. We reserve the right to make determinations on temporary closure on a case by case basis,
taking specific facts and circumstances into account. We also reserve the right to revisit the issue at
any time based on changing conditions.

Nothing in this letter shall be construed to modify or limit any rights or remedies of IHOP. IHOP
expressly reserves all of its rights with respect to any and all remedies at law or in equity, under the
Franchise Agreements, and any other contract, or any other source of right or remedy. Neither this
letter nor any action taken or not taken by IHOP, including, but not limited to, continuing to do
business, accepting records, accepting money, or any other action or inaction, shall be deemed to be
a waiver of IHOP’s right to any remedies or a waiver of any other rights or actions IHOP may have
against you. Similarly, IHOP does not waive any other default or breach of the Franchise
Agreements, Guarantees, or any other contracts that are not addressed in this letter.

Sincerely,




Jay Johns
President




1Please note that capitalized terms used in this letter, unless otherwise defined, shall have the
meanings ascribed to them in the applicable Franchise Agreement for each Restaurants.




INTERNATIONAL HOUSE OF PANCAKES 450 N BRAND BLVD • GLENDALE CA 91203 • +1.818.637.3108 • ihop.com
           Case 8:20-bk-03608-CPM        Doc 65-11     Filed 05/26/20    Page 3 of 4




 From the desk of
 Jay Johns, President
 Cc:    Jim Darby
        Charles Scaccia
        Christine Son
        Devon Tucker

                                            Exhibit A

                                     Nicholas Peters Group

Rest No.   Address                              City                          State      Zip
           4098 Nolensville Pike (Harding
  470      Mall)                                Nashville                     TN         37211-4516
  476      2219 Gallatin Pike N                 Madison                       TN         37115-2005
  477      9940 Pineville-Matthews Rd           Pineville                     NC         28134-7551
  530      1412 Richmond Rd                     Williamsburg                  VA         23185-2803
  585      1540 General Booth Blvd              Virginia Beach                VA         23454-5103
  589      3179 Linden Dr                       Bristol                       VA         24202-5809
  595      1740 Rio Hill Center                 Charlottesville               VA         22901-1140
 3105      700 E Dixon Blvd.                    Shelby                        NC         28152-6832
 3139      16815 Caldwell Creek Drive           Huntersville                  NC         28078-8072
 3326      6800 Charlotte Pike, Ste 117         Nashville                     TN         37209
 3327      336 South Sharon Amity Road          Charlotte                     NC         28211-2806
 3367      478 River Highway                    Mooresville                   NC         28117-6828
 3383      1203 Murfreesboro Road, Ste 190      Franklin                      TN         37064-3028
 3423      16015-A Lancaster Highway            Charlotte                     NC         28277
 3427      2214 Elliston Place, Suite 102       Nashville                     TN         37203-5285
 3450      825 Nashville Pike, Suite D          Gallatin                      TN         37066
           5335 Ballantyne Commons
 3453      Parkway, Suite 200                   Charlotte                     NC         28277-0699
 3472      702 Blowing Rock Road                Boone                         NC         28607-4835
 3487      3001 Hillsborough St. Ste. 116       Raleigh                       NC         27607
           5815 Highland Shoppes Drive,
 3488      Suite 100                            Charlotte                     NC         28269
 3502      1602 Haynes Street                   Clarksville                   TN         37043-4544
 4407      110 E Parris Avenue                  High Point                    NC         27262-7709
 4416      3191 N. Main Street                  Anderson                      SC         29621-2764




 INTERNATIONAL HOUSE OF PANCAKES 450 N BRAND BLVD • GLENDALE CA 91203 • +1.818.637.3108 • ihop.com
         Case 8:20-bk-03608-CPM         Doc 65-11     Filed 05/26/20    Page 4 of 4




From the desk of
Jay Johns, President
4424      817 First Colonial Road              Virginia Beach                VA         23451-6125
4431      134 W Woodlawn Road                  Charlotte                     NC         28217-2110
4442      5016 Old Hickory Blvd                Hermitage                     TN         37076-2566
4451      5420 Target Drive                    Antioch                       TN         37013-3870
4506      8146 S Tryon Street                  Charlotte                     NC         28273-3325




INTERNATIONAL HOUSE OF PANCAKES 450 N BRAND BLVD • GLENDALE CA 91203 • +1.818.637.3108 • ihop.com
